Citation Nr: 1635311	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  12-08 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased disability rating for anxiety disorder, not otherwise specified (NOS), rated currently as 30 percent disabling.  

3.  Entitlement to an increased disability rating for residuals of a right thigh gunshot wound, rated currently as 10 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran had active duty service from October 1985 through September 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2009, March 2010, and December 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the July 2009 rating decision, the RO denied the Veteran's claims for service connection for PTSD and for a TDIU.  The March 2010 rating decision denied his claim for a compensable disability rating for residuals associated with a right thigh gunshot wound.  In the December 2010 rating decision, the RO denied the Veteran's claim for a disability rating in excess of 30 percent for anxiety disorder.  Indeed, the RO proposed that the disability rating be reduced from 30 percent to 10 percent; however, the RO determined in a later March 2011 rating decision that the evidence warranted that the 30 percent disability rating be continued.

During development of the appeals, the RO issued a February 2012 rating decision in which it awarded service connection and a separate 10 percent disability rating, effective February 25, 2010, for a residual scar associated with the Veteran's right thigh gunshot wound.  The Veteran has not expressed any disagreement as to any aspect of that grant.  Accordingly, there are no issues concerning the Veteran's residual scar currently on appeal.

In a July 2012 rating decision, the RO increased the disability rating for the residuals associated with a right thigh gunshot wound to 10 percent.

The Veteran requested initially that a Travel Board hearing be scheduled in this matter.  In January 2013, he notified VA that he wished to withdraw the hearing request.  Neither he nor his representative has made a renewed hearing request.

The issue of the Veteran's entitlement to service connection for a traumatic brain injury has been raised by the record in a February 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of the Veteran's entitlement to service connection for PTSD; an increased disability rating for anxiety disorder, NOS, rated currently as 30 percent disabling; and, a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

For all periods relevant to this appeal, the residuals associated with the Veteran's right thigh gunshot wound have included pain and decreased muscle strength to 4/5 during hip flexion and hip extension movements; however, have not resulted in muscle herniation, loss of right hip motion or other joint dysfunction, other muscle dysfunction, damage to the underlying bones, or neurological symptoms or impairment.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for residuals of a right thigh gunshot wound are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.73, Diagnostic Codes 5313, 5315, and 5316 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In relation to the issue of the Veteran's entitlement to a higher disability rating for residuals associated with his right thigh gunshot wound, a February 2010 letter notified the Veteran of the information and evidence needed to substantiate his claim.  Thus, VA's duty to notify has been satisfied.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  The Veteran's VA treatment records, identified and relevant private treatment records, Social Security records, and lay statements have been associated with the claims file.  He was afforded a VA examination of his right lower extremity in February 2010.

In an August 2016 appellate brief, the Veteran's representative argues that the Veteran should be afforded a new VA examination of his right thigh gunshot wound.  The Veteran's representative's argument appears to be based on the age of the examination, but does not raise any assertion that the conditions associated with the Veteran's right thigh gunshot wound have worsened, or, that the Veteran has new manifestations associated with that disability.  The United States Court of Appeals for Veteran's Claims has held that the duty to assist does not require that a claim be remanded solely because of the passage of time, particularly where an otherwise adequate VA examination has been conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  Indeed, the evidence in this case does not appear to indicate any change in the Veteran's disability since the February 2010 examination, such as would warrant affording the Veteran a new examination.  The February 2010 examination, along with the other evidence of record, is fully adequate for the purposes of determining the current symptoms and impairment associated with the Veteran's right thigh gunshot wound residuals.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Increased Disability Rating for Residuals of Right Thigh Gunshot Wound

In his February 2010 claim, the Veteran asserts that he is entitled to a higher disability rating for residuals associated with his right thigh gunshot wound.  He asserts that symptoms include numbness and pain in his right lower extremity.  A February 2010 statement from the Veteran's friend attests that the Veteran has complained to him on multiple occasions of right leg pain.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Disability ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower disability rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has been established already and an increase in the disability rating is at issue, the veteran's present level of disability is the question of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged disability ratings are appropriate in any increased disability rating claim where distinct time periods with different ratable symptoms can be identified in the evidence.  The relevant focus for adjudicating an increased disability rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Turning to the evidence, the service treatment records document that the Veteran sustained a gunshot wound in his right medial mid-thigh in December 1985.  The Veteran had been riding in a truck when a .375 rifle went off, the bullet went through the seat of the truck, struck another object, and hit the Veteran in his right thigh.  The corresponding treatment records note that the Veteran had a single entrance wound in the medial thigh that was surrounded by a small area of swelling and that was not actively bleeding.  No exit wound was observed.  Although the Veteran reported pain, he was able to produce full motion in the right lower extremity.  

A neurological examination conducted at that time was normal.  An arteriogram showed no arterial abnormalities.  X-ray showed bullet fragments behind the femur in the posterior midline.  The bone appeared intact.  The wound was treated and dressed.  Records for subsequent in-service follow-up of the gunshot wound indicate that the wound healed well and without any complications such as infection.  An August 1989 separation report of medical examination noted a scar on the right medial thigh, healed gunshot wound.

Records for VA treatment received by the Veteran during the appeal period do not reflect any regular or ongoing treatment for residuals associated with the Veteran's right thigh gunshot wound.  X-rays taken of the Veteran's right knee in January 2010 incidentally show that the Veteran has residual shrapnel located above the knee joint.

During the February 2010 VA examination, the Veteran reported that he was experiencing ongoing pain and weakness in his right medial thigh.  He reported that the pain symptoms had begun only a couple of years before the examination, despite the fact that the gunshot wound upon which service connection is based occurred in 1985.  He described that the pain symptoms occurred several times a day, particularly after ambulating after periods of rest.  He denied having any loss of motion.

A physical examination of the right lower extremity revealed that the Veteran ambulated with a cane and had a mildly antalgic gait pattern.  Tenderness was noted during deep palpation of the hip adductor muscles.  Pain was present during resisted hip adduction movement, although strength was full.  Muscle strength was diminished to 4/5 during hip flexion and hip extension and appeared to be limited mostly by pain in the Veteran's low back.  There is no evidence of bone, joint, or nerve damage.  Overall, the examiner observed that there is no evidence of muscle herniation or loss of muscle function.  Right knee x-rays taken in February 2009 were reviewed and interpreted as showing the presence of shrapnel in the overlying soft tissues of the right thigh.

Muscle injuries are rated pursuant to 38 C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups located over five anatomical regions.  38 C.F.R. § 4.55(b).  The specific bodily functions of each group are listed under 38 C.F.R. § 4.73.

The factors to be considered in evaluating disabilities residual to healed wounds involving muscle groups are provided under 38 C.F.R. §§ 4.55 and 4.56.  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

Throughout the appeal period, the Veteran's disability has been rated in accordance with 38 C.F.R. § 4.73, Diagnostic Code (DC) 5313, which pertains to disabilities caused by injuries to Muscle Group XIII (posterior thigh group, hamstring complex of 2-joint muscles:  biceps femoris, semimembranosus, and semitendinosus) which is responsible for extension movements of the hip.

As noted above, the evidence shows that the Veteran has pain during right hip adduction and diminished strength to 4/5 during flexion movements.  In view of those findings, additional pertinent rating criteria are contained under DC 5315 which pertains to disabilities caused by injuries to Muscle Group XV (mesial thigh group:  adductor longus, adductor brevis, adductor magnus, and gracilis), which are responsible for adduction and flexion movements of the hip.  Still other pertinent criteria are set forth under DC 5316 which pertains to Muscle Group XVI (pelvic girdle group:  psoas, iliacus, and pectineus muscles), which relate to flexion of the hip.

Regardless of which of the criteria are applied, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, and severe.  Under DCs 5313 and 5316, a slight muscle disability warrants a non-compensable (zero percent) disability rating.  A moderate muscle disability warrants a 10 percent rating.  A moderately severe muscle disability corresponds to a 30 percent disability rating.  A severe muscle disability is assigned a 40 percent rating.  Under Diagnostic Code 5315, a slight muscle disability warrants a non-compensable (zero percent) disability rating.  A moderate muscle disability warrants a 10 percent rating.  A moderately severe muscle disability warrants a 20 percent disability rating.  A severe muscle disability under that code warrants a 30 percent disability rating.  In sum, regardless of which criteria are applied, a disability rating higher than 10 percent is not awarded unless the evidence more nearly approximates the criteria for a moderately severe muscle disability.  38 C.F.R. § 4.7.

The type of disability associated with a slight muscle disability is a simple wound of muscle without debridement or infection.  A history with regard to this type of injury should include service department record of superficial wound with brief treatment and return to duty, healing with good functional results, and no cardinal signs or symptoms of muscle disability.  Objective findings should include minimal scar, no evidence of fascial defect, atrophy, or impaired tonus, no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

The type of injury associated with a moderate muscle disability is a through-and-through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department record or other evidence of in-service treatment for the wound and record of consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle disability is a through-and-through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include service medical record or other evidence showing prolonged hospitalization for treatment of wound, record of consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

A severe disability of muscles is characterized by a through-and-through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  A history consistent with this type of injury would include service department record or other evidence showing hospitalization for a prolonged period for treatment of wound, record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings of a severe disability would include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles swell and harden abnormally in contraction; tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. 

If present, a severe injury would also show x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; or induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4). 

The Board notes that 38 C.F.R. § 4.56(d), which sets forth classifications of muscle injuries as slight, moderate, moderately severe or severe, employs a totality-of-the-circumstances test, and no single factor is per se controlling in determining the rating for a muscle injury.  See Tropf v. Nicholson, 20 Vet. App. 317, 325 (2006).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher disability rating in cases in which a claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the DCs predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Evaluation of the same disability under several diagnostic codes, or pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Here, the evidence outlined above shows that the Veteran's right thigh gunshot wound involved a single entry wound, and as such, did not involve a through and through injury, as defined under the regulations.  At the time of the injury, the wound was treated and dressed before the Veteran was discharged from care.  Subsequent records show that residuals associated with the gunshot wound have consisted essentially of pain as well as slight weakness of the muscles during right hip flexion.  Notably, there is no evidence of any neurological deficit, nor is there evidence of decreased motion of the hip joint or other loss of function.  In the absence of a through and through injury and given the medical history and symptomatology shown, the evidence does not more nearly approximate the criteria for a moderately severe muscle injury, as outlined above.  

The Veteran contends that he is entitled to a higher rating because he still has retained fragments from the gunshot wound in his thigh.  The Board observes that x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effective of the missile can be a sign of a severe muscle disability.  38 C.F.R. § 4.56(d)(4)(A).  As noted above, right knee x-rays taken in February 2009 showed the presence of shrapnel in the overlying soft tissues of the right thigh.  However, the Board does not find that the presence of the shrapnel, when considered together with the other residuals of the gunshot wound, warrants a higher rating.  The evidence shows that the Veteran has not required even infrequent treatment or any periods of hospitalization.  There is no showing of loss of deep fascia, muscle substance, or normal firm resistance of the muscles on palpation.  
The Board further observes that the Veteran reported he is currently not working due to mostly his knee and leg pain and to a lesser degree the back pain.  However, the objective evidence of record, as detailed in the VA examination report, does not indicate symptomatology that would result in the inability to keep up with work requirements in his profession as a chef.  38 C.F.R. § 4.56(a)(3)(ii).  Overall, the evidence shows that the residuals are productive of, at most, a moderate degree of impairment, as reflected by 4/5 hip flexion and hip extension strength, and no loss of muscle function.  Under the circumstances, the criteria for a disability rating higher than 10 percent under DCs 5313, 5315, and 5316 are neither met nor approximated.

To the extent that the Veteran's VA examination revealed symptoms of pain, including during right hip motion, the 10 percent disability rating that has already been assigned appears to contemplate those symptoms and any associated impairment.  Further, the Board recognizes that the Veteran's residuals include the presence of a scar on his right medial thigh.  As already noted, however, service connection and a separate disability rating was already granted for the scar during the development of this appeal.  The Veteran has not sought appeal of any aspect of that grant; hence there are no issues on appeal concerning the residual scar.

The Board has also considered application of the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  In Thun v. Peake, 22 Vet App 111 (2008), the United States Court of Appeals for Veterans Claims (Court) established a three-step inquiry for determining whether an extra-schedular rating is warranted by the evidence.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation and Pension Service to determine whether, in order to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Considering the first prong under Thun, the Board concludes that the evidence in this case does not show that the Veteran's gunshot wound residuals have presented an exceptional disability picture that renders inadequate the available schedular criteria.  In that regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and, no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

Here, a comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, higher disability ratings are available under the applicable rating criteria; however, the Veteran's gunshot wound residuals are not productive of the manifestations or disability picture that is required for a higher disability rating.  His symptoms of pain and weakness have been contemplated in the assigned 10 percent rating.  As such, it cannot be said that the available schedular disability ratings are inadequate. 

Based on the foregoing, the Board finds that the requirements for an extra-schedular disability rating for the Veteran's right thigh gunshot wound residuals, under the provisions of 38 C.F.R. § 3.321(b)(1), are not met.  Thun, 22 Vet. App. 111; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).
The Board has also considered whether "staged" disability ratings are warranted by the evidence.  The symptomatology and degree of impairment shown in the record, however, has been essentially consistent and fully contemplated by the assigned disability rating.  As such, there is no basis for staged disability ratings in this case.

Based on the foregoing evidence and analysis, the Board concludes that the Veteran is not entitled to a disability rating higher than 10 percent for residuals of a right thigh gunshot wound.  To that extent, this appeal is denied.


ORDER

An increased disability rating for residuals of a right thigh gunshot wound, rated currently as 10 percent disabling, is denied.


REMAND

The following additional development is necessary for the reasons given below:

	A.  Service Connection for PTSD

Post-service VA treatment records show that the Veteran has received an ongoing PTSD diagnosis since 2006.  Since that time, he has been hospitalized in November 2007, January 2008, and from September 2008 through January 2009 for symptoms that were diagnosed as PTSD.

At the inception of his claim in December 2008, the Veteran asserted two in-service stressors that he attributed to his claimed PTSD.  First, he asserted that his PTSD was the result of an accidental shooting by his brother while they were hunting together in 1985 while the Veteran was on holiday leave.  Alternatively, he asserted that his PTSD was the result of an in-service personal assault that occurred while he was performing duties in the Philippines in October 1988.  Subsequent development undertaken by the RO to locate evidence and information that corroborated the occurrence of those stressors revealed no such evidence or information.

Records for VA treatment in December 2007 and a December 2008 letter summarizing the Veteran's period of hospitalization from September 2008 through January 2009 reflect that the Veteran reported other previously undisclosed in-service stressors that included witnessing two separate accidents that occurred on the decks of the U.S.S. Midway and the U.S.S. Tripoli.  In one incident, the Veteran described that a sailor was cut in half and killed in an arresting cable accident.  In the other incident, he recalled that a sailor walked into the propeller of a helicopter and was killed.  As a third newly disclosed stressor, the December 2008 letter reports also that the Veteran observed three other soldiers sexually assaulting two civilian females.

Specific details concerning any of the aforementioned three stressors are not provided in the records.  Nonetheless, there is no indication in the record that VA has made any efforts to follow-up with the Veteran to obtain additional information concerning those stressors, or, to corroborate the newly reported stressors with the National Personnel Records Center (NPRC), Joint Services Records Research Center (JSRRC), service department, or other appropriate agency.  Given that the reported stressors that occurred on the U.S.S. Midway and U.S.S. Tripoli involve fatalities to servicemen during the performance of their duties on board a naval vessel, and the stressor involving the sexual assault of civilian females involve criminal activities for which a criminal investigation may have occurred, it is highly likely that records and information corroborating those events are available and may be obtained.  Under the circumstances, VA must make efforts to contact the Veteran to obtain more specific information concerning those stressors (e.g., dates, the names of individuals involved in each occurrence, locations where the occurrences took place, duty stations at the time of each occurrence, etc.).  After that information has been obtained, VA should also make inquiries with the NPRC, JSRRC, service department, investigating agencies, and other appropriate agencies to obtain records and information that corroborates each of those stressors.  38 C.F.R. § 3.159(c)(2).

If, and only if, the stressors outlined above are corroborated, then the Veteran should also be afforded a new VA examination to determine whether he has PTSD, and if so, whether his PTSD was caused by or resulted from any of his reported in-service stressors.  38 C.F.R. § 3.159(c)(4).

	B.  Increased Disability Rating for Anxiety Disorder

A VA examination of the Veteran's anxiety disorder was conducted most recently in December 2010.  In an August 2016 appellate brief presentation, the Veteran's representative argues that VA must afford the Veteran a new VA examination.

In conjunction with the same, the evidence appears to suggest that the Veteran has experienced some change in his anxiety disorder since the 2010 VA examination.  Records for VA mental health treatment in February 2011 show that the Veteran was admitted for treatment of various mental health symptoms that included observed delusional thought, paranoia, reported hallucinations, and homicidal ideation marked by anger and the desire "to kill someone sometimes."

Under the circumstances, the Veteran should be arranged to undergo a new VA examination of his anxiety disorder to identify the current symptoms and impairment associated with his anxiety, and, to determine the severity of those symptoms and impairment.  38 C.F.R. § 3.159(c)(4).

	C.  TDIU

In instances where a decision on one issue would have a significant impact upon the outcome of another, the two claims are inextricably intertwined.  Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  In this case, the additional development and ultimate outcome of the issue concerning the Veteran's claim for a higher disability rating for anxiety disorder will impact the analysis of his TDIU claim; hence, those two issues are inextricably intertwined.  As such, the issue of the Veteran's entitlement to a TDIU must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked whether he has additional evidence pertaining to his service-connected disabilities and his PTSD since June 2012, and if so, assist him in obtaining it.  Relevant VA treatment records dated from June 2012 through the present should also be associated with the record.

The Veteran should also be asked to provide additional information and details concerning the reported PTSD stressors in which he observed the deaths of two sailors in separate incidents that occurred on the decks of the U.S.S. Midway and the U.S.S. Tripoli, and also, the sexual assault of two civilian females by three servicemen.

2.  The RO should contact NPRC, JSRRC, the service department, investigating agencies, and any other appropriate agencies to corroborate the reported stressors noted in the paragraph above.

3.  If the stressors noted above are corroborated, then the Veteran should be afforded a VA PTSD examination to determine whether he has PTSD, and if so, whether his PTSD is related to those stressors.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

For purposes of the examination, the examiner will note that, in addition to the Veteran's in-service stressors, he also had a non-service related stressor in 1993 where he was struck by a train and sustained multiple injuries that required lengthy treatment.
All tests and studies deemed necessary by the examiner should be performed.  The examiner should provide a mental health diagnosis.  Based on information gained from review of the claims file and the findings from the examination, the VA examiner should also provide opinions as to the following medical questions:

	(a) if the Veteran has PTSD, is it at last as likely as not 	(i.e., at least a 50 percent probability) that the 	disorder was caused by or resulted from any of his in-	service stressors?

If the examiner is unable to provide any of the requested opinions without resorting to speculation, he or she should explain the reasons for that inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant findings from the examination and applicable medical principles.  All findings, conclusions, and supporting rationale should be expressed in the report.

4.  Regardless of whether the stressors noted above are corroborated, the Veteran should be afforded a VA mental health examination, to be performed by an appropriate examiner, to determine the current symptoms and impairment associated with the Veteran's anxiety disorder, and the severity thereof.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed.  The examiner shoulder render specific findings with respect to the existence and extent (or frequency, if applicable) of psychiatric symptoms attributable to the Veteran's disability.  The examiner should also comment upon the impact of the Veteran's disability on the Veteran's social functioning, occupational functioning, employment, and activities of daily living. 

If the examiner is unable to provide any of the requested opinions without resorting to speculation, he or she should explain the reasons for that inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant findings from the examination and applicable medical principles.  All findings, conclusions, and supporting rationale should be expressed in the report.

5.  After completion of the above development, the issues on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


